Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In view of the Appeal Brief filed on 12/31/21, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


                  /CALVIN L HEWITT II/                  Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                          
Status of Claims
Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are pending.
Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112
Applicant's arguments have been considered but are not persuasive.
Not in the Specification   
	Applicant argues based on paragraphs 0016, 0047 and 0048 of the specification that claim 27 is supported in the specification. (Applicant does not cite 0048, but Applicant quotes from 0048). What these portions of the specification describe is that when the user clicks on the "CALL NOW" button (second user input to the second control), the system automatically selects a provider based on the selection criteria previously specified by the user (first user input to first control) and initiates a call to the selected provider. Thus, actions triggered by the (receipt of the) second user input to the second control) are based on the selection criteria previously specified by the user (first user input to first control). This content of the specification does not support the subject matter of claim 27, viz., that the second control itself is based on the first user input to the first control. 
Means-plus-function
Applicant cites paragraphs 0033, 0045 and 0047 of the specification, but this cited subject matter does not disclose the required algorithms for performing the functions of the recited first controls (claims 1 and 25).
As explained in the previous Office Action, the functions cited ("to specify …," "to permit …,") are deemed programmed computer functions, and further are deemed specialized functions. While non-specialized functions can be performed by a general purpose computer and hence are adequately supported by disclosure of a general purpose computer serving as the corresponding structure under 35 U.S.C. 112(f), specialized functions require disclosure of, in addition to a general purpose computer, an algorithm that the computer uses to perform the function, as the corresponding structure under 35 U.S.C. 112(f). 

As explained in the previous Office Action, regarding the "first control" of claim 25, Applicant's disclosure merely restates the function, viz., permitting a user to specify selection criteria, see 0047; regarding the "first control" of claim 1, Applicant's disclosure describes the user, not the first control, as the entity that performs the function, viz., specifying selection criteria, see 0047.
Regarding the double patenting rejection
Applicant has requested that the double patenting rejection be held in abeyance until the indication of allowable subject matter. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103
Applicant's arguments have been considered but are moot in view of the new prior art being cited against the claims.

Examiner's Comments
Not Positively Recited
Claim 1
"wherein the first control and the second control are displayed on a same screen of the GUI"
"wherein the first and second user inputs are received via the same screen of the GUI …"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

(Note: in the interest of compact prosecution, prior art is cited for the above-indicated subject matter that does not serve to differentiate the claims from the prior art.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should 
Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 11, 13, 14, 16 and 19 of U.S. Patent No. 9,800,732 (Stuart et al., which is the parent of the instant application) in view of Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg '108, Faber et al. (U.S. Patent Application Publication No. 2005/0119957 A1), hereafter Faber, and Altberg et al. (U.S. Patent No. 8,437,256) hereafter, Altberg '256. Although the claims at issue are not identical, they are not patentably distinct from each other; Altberg '108, Faber and Altberg '256 teach the limitations not in the claims of U.S. Patent No. 9,800,732, as per the rejections under 35 U.S.C. 102 and 103 below. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified the claims of Patent No. 9,800,732, by incorporating therein the pertinent teachings of Altberg .

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

Lack of Algorithm
Claims 1 and 11 recite "causing display of a graphical user interface (GUI) …," but the specification (see 0045-0046) does not provide details on what this action comprises or how it is performed.
Claim 22 recites "… a text message control that enables …" but the specification (see 0049) does not provide details on what this action comprises or how it is performed. 
Claim 25 recites "displaying … a first control to permit …" but the specification (see 0047) does not provide details on what this action comprises or how it is performed. 
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 3-5, 7-10, 13, 14, 17, 18, 21-24, 26 and 27 are (also) rejected by virtue of their dependency from a rejected base claim.

Not in the Specification
Claims 1, 11 and 25 recite "receiving … wherein the first and user inputs (are received via the same screen of the GUI and) do not identify a specific provider of the service." See, e.g., 0047 and Fig. 7 ("The user interface 700 may further include various controls and input areas to permit a user to specify criteria for selecting a particular provider."). Thus, the inputs may specify criteria that select (identify) a particular (specific) provider. No support in the disclosure is found for a scenario in which the inputs do not operate in this manner.
Claim 21 recites "wherein both the automatically selecting and the automatically initiating occur in response to the first and second user input and without any additional user input," and Claim 26 recites "wherein automatically selecting the provider of the service and automatically contacting the 
Claim 27 recites "wherein the second control of the GUI is based on the first user input to the first control of the GUI."
The specification 0027 states:
"When the user activates the "Call me" [sic] control button associated with the listing, the business rules engine 250 selects a provider from the associated group of providers based on predetermined business rules." 

However, no support is found for the "CALL NOW" control button being based on the first user input to the first control, and accordingly no support is found for claim 27. Per Applicant's 
Claims 3-5, 7-10, 13, 14, 17, 18, 21-24, 26 and 27 are (also) rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7-11, 13, 14, 17, 18 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Means Plus Function
Claims 1 and 11 recite:
"causing display … a first control to specify a selection criteria associated with providers of a service …" 
Claim 25 recites:
"displaying … a first control to permit a user of the client device to specify a selection criterion associated with providers of a service …."
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, "first control," that are coupled with functional language, "(permit a user of the client device to) specify a selection criteria associated with providers of a service", without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
This claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 3-5, 7-10, 13, 14, 17, 18, 21-24, 26 and 27 are rejected by virtue of their dependency from a rejected base claim.

Unclear Scope
Claim 1 is silent as to what performs the steps of "causing," "obtaining," and "communicating." Claim 7 is silent as to what performs the step of "storing." Claim 9 is silent as to what performs the step of "obtaining." Claim 22 is silent as to what performs the step of "displaying." Claim 25 is silent as to what performs the steps of "responsive …," "displaying," "displaying," "receiving," and "communicating." See, e.g., 0037, 0039, 0043, 0047-0049. It is not clear which actors/entities performing the steps are covered by the claim. MPEP 2173.02.  
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz
Claim 17 recites "The system of claim 11, further comprising storing information associated with the user." Claim 18 recites "The system of claim 11, further comprising making information associated with the user available to the selected provider." Thus, claims 17 and 18 are directed to a system but purport to comprise process steps. Accordingly, claims 17 and 18 purport to be both an apparatus and a process and are ambiguous and unclear. 
See MPEP 2173.05(p)II.; Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990) ("A single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention"); Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
Claims 3-5, 7-10, 17, 18, 21-24, 26 and 27 are (also) rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10, 11, 14, 17, 21, 22, 24 and 27 are rejected under 35 U.S.C. 102 as being anticipated by Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg '108.

Regarding Claims 1 and 11
Altberg '108 teaches:
causing display of a graphical user interface (GUI) that includes at least a first control to specify selection criteria associated with providers of a service (Fig. 22, 2213, "Search," 0163, 0169) and a second control to initiate a communication with one of the providers of the service that satisfy the specified selection criteria (Fig. 22, 2209, 0164-0166), wherein the first control and the second control are displayed on a same screen of the GUI, and wherein the first control is different from the second control; (Fig. 22, 2213, "Search," 2209, 0163, 0169, 0164-0166)
obtaining a first user input to the first control of the GUI to specify the selection criteria associated with providers of a service; (Fig. 22, 2213, "Search," 0163, 0169)
receiving a second user input to the second control of the GUI to initiate the communication with one of the providers of the service that satisfy the specified selection criteria, wherein the first and second user inputs are received via the same screen of the GUI and do not identify (0128-0131, 0139) a specific provider of the service; (Fig. 22, 2209, 0164-0166)
in response to the second user input to initiate the communication, automatically selecting a provider of the service that satisfies the specified selection criteria and automatically initiating a communication with the automatically selected provider. (0128-0131, 0139; 0119, 0164-0166) 
obtaining a third user input ("talk"); and 
communicating the third user input to the automatically selected provider. (0113, 0128)
(claim 11) one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations comprising: (0175)

Regarding Claims 4 and 14
Altberg '108 teaches the limitations of base claims 1 and 11 as set forth above. Altberg '108 further teaches:
wherein the selection criteria include a geographic location of the service. (0163)

Regarding Claim 5 
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
wherein the selection criteria include a reputation of a provider of the service. (0163) 

Regarding Claims 7 and 17
Altberg '108 teaches the limitations of base claims 1 and 11 as set forth above. Altberg '108 further teaches: 
storing information associated with the user. (0165)
Regarding Claim 10
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
wherein the automatically initiated communication is a voice over Internet protocol (VoIP) call. (0164, 0165)

Regarding Claim 21
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
wherein both the automatically selecting and the automatically initiating occur in response to the second user input and without any additional user input following the second user input. (e.g., 0128-0130, 0139; 0113, 0119)

Regarding Claim 22
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
after initiating the communication with the automatically selected provider of the service, displaying, in the GUI, a text message control that enables the user to send a text message to the automatically selected provider, and wherein the third user input comprises text received via the text message control. (0090, 0136, 0151, 0157)

Regarding Claim 24
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
wherein the automatically selecting the provider of the service further comprises comparing the specified selection criteria to providers listed in a providers database. (0147)

Regarding Claim 27
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
wherein the second control of the GUI (displayed phone call control) is based on the first user input (search terms inputted by user) to the first control of the GUI. (Fig. 22, 2209, 2211, 0164, 0166, Fig. 20, 2005, 2007, 0139, 0141)

Claim Rejections - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg '108, in view of Singh (U.S. Patent Application Publication No. 2001/0047311 A1). 

Regarding Claims 3 and 13
Altberg '108 teaches the limitations of base claims 1 and 11 as set forth above. 
Altberg '108 at 0147 teaches selection criteria including a price for the service, but does not teach that these selection criteria have been obtained as user input to a control of a GUI. However, Singh teaches:
wherein the selection criteria include a price for the service. (0049)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg '108's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Singh, in order to provide a comprehensive (e.g., with respect to selection criteria offered to the customer) method of matching buyers and sellers, see Singh 0003, and because the selection criterion of price is a standard feature of traditional methods of matching buyers and sellers, see Singh 0007, 0009, 0010. This combination is also obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143 I.A., C., D.

Regarding Claim 23
Altberg '108 teaches the limitations of base claim 1 as set forth above. Altberg '108 further teaches:
wherein the selection criteria comprises a location … of the service. (0163)

… and a price …; (0049)

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg '108, in view of Faber et al. (U.S. Patent Application Publication No. 2005/0119957 A1), hereafter Faber. 

Regarding Claims 8 and 18
Altberg '108 teaches the limitations of base claims 1 and 11 and intervening claims 7 and 17 as set forth above. 
Altberg '108 at 0102 teaches:

The information about which media channels are responsible for leading the users to the phone calls to the target phones [information associated with the user] can also be useful for the advertisers [selected providers]. The advertisers may wish to know which media channel is more effective in reaching users.










Thus, Altberg '108 clearly suggests making information associated with the user available to the selected provider, but Altberg '108 does not explicitly state this. However, Faber teaches:
making information associated with the user (“e.g. how many clicks he has paid for, how many calls these clicks resulted in, how much he earned from those calls, etc.”) available to the automatically selected provider. (0050, Fig. 11)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg '108's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Faber regarding providing market research to sellers, because such market research (reports providing insight into how to attract customers) is useful to and desired by sellers, as taught by both Altberg '108 and Faber, see Altberg '108, 0102, see Faber, 0111, Fig. 7. This combination is also obvious because it amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or 






Regarding Claim 9
Altberg '108 teaches the limitations of base claim 1 as set forth above. 
Altberg '108 at 0144, 0163 teaches that "prior customer feedback" may appear in sellers' advertisements and that users may search for goods/services based on "customer ratings."  Thus, Altberg '108 clearly suggests obtaining feedback from the user, but Altberg '108 does not explicitly state this. However, Faber teaches:
obtaining feedback from the user. (0037)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg '108's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Faber regarding obtaining feedback from customers, because customer feedback is useful for both .

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Altberg et al. (U.S. Patent Application Publication No. 2006/0277108 A1), hereafter Altberg '108, in view of Altberg et al. (U.S. Patent No. 8,437,256) (relying on priority date, i.e., filing date of provisional application no. 60/764,719), hereafter Altberg '256.

Regarding Claim 25
Altberg '108 teaches:
displaying, at a client device, a user interface that includes a first control to permit a user of the client device to specify selection criteria associated with providers of a service (Fig. 22, 2213, "Search," 0163, 0169) and a second control to initiate contact with one of the providers of the service that satisfy the specified selection criteria (Fig. 22, 2209, 0164-0166), wherein the first control is different from the second control; (Fig. 22, 2213, "Search," 2209, 0163, 0169, 0164-0166)
receiving, via the first control of the user interface, a first user input to specify the selection criteria associated with the providers of the service; (Fig. 22, 2213, "Search," 0163, 0169)
receiving, via the second control of the user interface, a second user input to initiate contact with one of the providers of the service that satisfy the specified selection criteria, wherein the first user input and the second user input do not identify (0128-0131, 0139) a specific provider of the service; (Fig. 22, 2209, 0164-0166)
responsive to the second user input, automatically selecting a provider of the service that satisfies the specified selection criteria and automatically contacting the automatically selected provider of the service; (e.g., 0128-0131, 0139; 0119, 0164-0166)
displaying, via the user interface, a text message control that enables the user to send a text message to the automatically selected provider of the service; (0090, 0136, 0151, 0157)
receiving, via the text message control of the user interface, a third user input comprising a text message for the automatically selected provider of the service; and (0090, 0136, 0151, 0157)
communicating the text message, over a network, to the automatically selected provider of the service. (0136, 0151, 0157)
Altberg '108 does not explicitly disclose but Altberg '256 teaches:
displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted; (7:31-50, Fig. 4 (0058-0062, Fig. 4, in provisional application))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Altberg '108's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teachings of Altberg '256 regarding displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted, in order to display and explain the status of the communication connection process to the user, to instruct the user to wait while the 

Regarding Claim 26
Altberg '108 in view of Altberg '256 teaches the limitations of base claim 25 as set forth above. Altberg '108 further teaches:
wherein automatically selecting the provider of the service and automatically contacting the automatically selected provider of the service occurs in response to the first and second user input and without any additional user input. (e.g., 0128-0130, 0139; 0113, 0119)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692